COURT OF APPEALS
                                         EIGHTH DISTRICT OF TEXAS
                                              EL PASO, TEXAS


                                                             §          No. 08-21-00051-CV

     IN THE INTEREST OF:                                     §            Appeal from the

     M.R.C., X.I.C., K.J.C., and K.J.C.,                     §          109th District Court

     Minor Children.                                         §        of Winkler County, Texas

                                                             §          (TC# DC19-17683)



                                          MEMORANDUM OPINION

           Mother J.V.1 appeals a trial court judgment terminating her parental rights to children

M.R.C, X.I.C., K.J.C., and K.J.C. We affirm the judgment of the trial court.

           Mother is represented on appeal by court-appointed counsel who has filed a brief in

accordance with the requirements of Anders v. California, 386 U.S. 738, 741-44 (1967). Court-

appointed counsel has concluded that, after a thorough review of the record, Mother’s appeal is

frivolous and without merit.

           In Anders, the Supreme Court recognized that counsel, though appointed to represent the

appellant in an appeal from a criminal conviction, had no duty to pursue a frivolous matter on



1
    We refer to the parties by aliases. See TEX.R.APP.P. 9.8(b)(2).

                                                            1
appeal. Anders, 386 U.S. at 744. Thus, counsel was permitted to withdraw after informing the

court of his conclusion and the effort made in arriving at that conclusion. Id. The procedures set

forth in Anders apply to an appeal from a case involving the termination of parental rights when

court-appointed counsel has determined that the appeal is frivolous. See In re P.M., 520 S.W.3d

24, 27 n.10 (Tex. 2016) (per curiam) (recognizing that Anders procedures apply in parental

termination cases); In re J.B., 296 S.W.3d 618, 619 (Tex.App.--El Paso 2009, no pet.).

       Counsel’s brief meets the requirements of Anders by containing a professional evaluation

of the record and demonstrating that there are no arguable grounds for reversal of the termination

order. Upon receiving an Anders brief, we are required to conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have thoroughly reviewed the entire record, including the Anders brief, and we have

found nothing that would arguably support an appeal. We agree with counsel’s professional

assessment that the appeal is frivolous and without merit. Because there is nothing in the record

that might arguably support the appeal, the final order terminating Mother’s parental rights is

affirmed.

       In the prayer section of the Anders brief, counsel for Mother asks this Court to relieve him

of this appointment and allow him to withdraw. Based on Texas Supreme Court precedent, we

cannot do so at this time. Upon determining that counsel has fully complied with the requirements

of Anders and finding that the appeal is frivolous following an independent review of the record,

intermediate appellate courts typically grant motions to withdraw in criminal cases. Granting the

motion to withdraw relieves counsel of any obligation to continue with a frivolous appeal. In re

D.C., 573 S.W.3d 860, 864 (Tex.App.--El Paso 2019, no pet.). The Texas Supreme Court has

determined, however, that we must deny counsel’s motion to withdraw in this parental rights



                                                2
termination case because a parent’s statutory right to counsel in suits seeking termination of

parental rights extends to all proceedings in the Texas Supreme Court, including the filing of a

petition for review, and counsel’s belief that the appeal is frivolous does not constitute “good

cause” for withdrawal. In re P.M., 520 S.W.3d at 27; see TEX.FAM.CODE ANN. § 107.016(3) (in

a suit by a governmental entity seeking the termination of parental rights, an attorney appointed to

serve as an attorney ad litem for a parent or alleged father continues to serve in that capacity until

the suit is dismissed, the date all appeals from the termination order are exhausted, or the date the

attorney is relieved of his duties or replaced by another attorney after a finding of good cause is

rendered by the court).

          Accordingly, we must deny counsel’s motion to withdraw. See In re P.M., 520 S.W.3d at

27. In the event Mother advises appointed counsel that she wishes to challenge our decision by

filing a petition for review, “counsel’s obligations can be satisfied by filing a petition for review

that satisfies the standards for an Anders brief.” Id. at 27-28. Counsel’s motion to withdraw is

denied.

                                               JEFF ALLEY, Justice

June 10, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  3